DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 04 January 2022.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-12] with respect to rejection of claims 1, 3, 4, 6, 8, 10, 11, 13, 17, 18 have been fully considered but are not persuasive.

Regarding claim 1, on pages 7-9, Applicants argue that prior art of record fails to teach “the message includes an information element (IE), and the IE contains information indicating that the PDR is applicable to more than one Sx session”.
The Examiner respectfully disagrees. It would appear that there is an overreading and an overinterpretation of the argued claimed limitations. Despite the claimed “message” could be debatably interpreted as a signal, what the Examiner considers pertinent to clarify and emphasize is that claim 1 is only claiming the transmission of a message from one node (CPF) to another node (UPF). That is, as currently recited, claim 1’s only core feature is the transmission of a “message”. Then, it is worth noting that “transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave” are not patentable [MPEP 2106.03].
Although the claimed “message” comprises some features (e.g. message associate with PDR, PDR applicable to more than one Sx session, the message including an IE indicating that the PDR is applicable to more than one Sx session), the broadest reasonable interpretation of claim 1 refers only to the transmission of a “message”. Then, a “message” cannot be given patentable weight when the claim does not provide more details of how said transmitted “message” is causing or provoking a significant and relevant action on the claimed method or system. A solely “message” could be initially configured, by an administrator of the system, to be transmitted to a destination. A person having ordinary skills in the art would recognize that the transmitted “message” may comprise any information on it, but what it is really critical is what this message causes; otherwise, it could be interpreted as a signal, as well.
Hence, with respect to the argued “the message includes an information element (IE), and the IE contains information indicating that the PDR is applicable to more than one Sx session”, independent claims 1, 8, 17-18 do not provide more details about these features but only to be part of the content of the “transmitted message”. That is, it is claimed the transmission of a message with some data on it.
Previously, for the purpose of the examination, the Examiner cited Yan and Li for rejecting the independent claims. In addition to what it was stated by the Examiner in the previous Office Actions, in Li, “the method includes receiving 2310 a message requesting a correlation between two or more PDU sessions, for example for joint user plane (UP) management. The method further includes, in response to the message, transmitting 2320, to one or more management functions, an instruction causing respective user plane (UP) paths of at least one of the two or more PDU sessions to be selected or reselected according to the correlation between the two or more PDU sessions” [Paragraph 9]. In this Paragraph 9, Li clearly refers to the transmission of a message from one node to another one using multi PDU sessions, which comprises even more teachings than the claimed limitation because Li is explaining what is happening with the transmitted message. In this paragraph, the transmitted message is instructing and causing a node to perform further steps.
In Paragraph 10, Li further discloses, “in embodiments, the correlation is indicative of one or more of: the two or more PDU sessions are part of the same multicast or anycast; the two or more PDU sessions correspond to peer sessions in a peer-to-peer communication; the two or more PDU sessions are part of a same group PDU session; and the two or more PDU sessions correspond to interaction with a common application”. Li, then, clearly teaches about the multi-session activity between CP and UP with a PDR message.
For the “Sx” feature per se, Yan clearly states in Paragraph 223 the communication between a CP and a UP by using a Sx interface. Then, if both references are correlated, as they are in the similar field of endeavor, a person having ordinary skills in the art would recognize that since Yan is communicating a message between CP-UP by using a Sx interface and Li is using a multisession communication between a CP-UP; the communication in Yan is also a multi Sx session communication because a Sx interface is being used between the CP-UP.
For the “IE” feature per se, a person having ordinary skills in the art would 
Should this Examiner’s interpretation of the claim is not what the Applicants intend to claim, the Examiner respectfully submits that independent claim 1 is not providing more than broad limitations that are being analyzed under the broadest reasonable interpretation.

Regarding independent claims 8 and 17-18, these claims are being rejected under similar reasoning as per claim 1.

Regarding claim 3, on page 10, Applicants argue that in the previous rejection of this claim, it was mapped message 406 in Fig. 4 of Yan to the claimed “message”, but for claim 1, it was mapped the message 403.
The Examiner respectfully submits that for the disclosed scenarios in Yan, there is not a limitation in the order the steps to be performed [Paragraph 278]; thus, being a general representation of what could be communicated or requested between nodes. Hence, as in claim 3 is being claimed that “a request message indicates” addition of node, modification of an IE within the PDR, or the removal of a node, any of the requests in Fig. 4 (e.g. messages/requests 403-410) is interpreted as the claimed message/request because in claim 3 it is not further recited at which moment of the process this step is being performed. Even more, if referred to Fig. 5, the claimed Sx 

Regarding claim 10, this claim is being rejected under similar reasoning as per claim 3.

Regarding claim 4, on page 11, Applicants argue that Yan fails to teach “a node PDR ID IE identifying the node PDR; and a group session identity IE identifying a session group to which the node PDR is applicable”.
The Examiner respectfully submits that claim 4 is interpreted as to provide an identifier for the PDR, as well as where the PDR belongs to. Yan states that PDR are related to URR, thus both terms being equivalents [Paragraph 228]. Yan discloses that the nodes receive an identifier of the URR [Paragraph 30], thus an identifier of the PDR. Additionally, Table 1 shows that information for the PDR comprises identifier of the PDR. Then, Paragraph 228 further discloses that the URR/PDR, in a reporting mode, is a session level report. A person having ordinary skills in the art would recognize that said “session level report” would indicate at which level the session is being performed, thus interpreted as the claimed “session group”.

Regarding claim 11, this claim is being rejected under similar reasoning as per claim 4.

Regarding claim 6, on page 11, Applicants argue that Yan fails to teach “the value of the group session identify IE is 0”.
The Examiner respectfully submits that this limitation is broad without further defining or disclosing what “0” represents. It could be interpreted that, when the message is transmitted, the PDR has a label or an identifier of 0. Another interpretation could be that the message has a null value (then no transmission), thus a “0” value. Additionally, Fig. 3 illustrates the different PDRs 1-n; thus, a label for any of the PDR could be “0”. Based on the ambiguity of the limitation, the Examiner states that the value of “0” is set based on the determination of the administrator of the system.

Regarding claim 13, this claim is being rejected under similar reasoning as per claim 6.

Therefore, in view of the above reasons, the Examiner maintains the rejection.

Applicant’s arguments [Pages 12-13] with respect to rejection of claim 7 have been fully considered and are persuasive. The rejection has been withdrawn.

Claim Status
Claims 19-20 were previously canceled. Claims 21-22 have been added. Thus, claims 1-18 and 21-22 are presented for examination.

Claim Objections
Claim 21 is objected to because of the following informalities:

For claim 21:
In line 1, it should be “wherein the message indicates”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Patent Application Publication No. 2019/0182385) in view of Li et al. (US Patent Application Publication No. 2019).

Regarding claim 1, Yan teaches a method (Fig. 4) performed by a first network node configured as control plane function (CPF) (Cp), the first network node is coupled to a second network node configured as user plane function (UPF) (UP) via a Sx interface (referring to Fig. 2, the CP transmits its messages through Sx interfaces to the UP [Paragraphs 223]), the method comprising:
transmitting a message associated with a Packet Detection Rule (PDR) to the second network node via the Sx interface (CP reports to UP through reporting 
Although not explicitly mentioned wherein the PDR is applicable to more than one Sx session, it is further disclosed that different session levels are used for the URR, thus multiple sessions [Paragraphs 27-28]. Additionally, the Examiner respectfully submits that claim 1 does not have enough elements but only one active limitation (besides the preamble) of transmitting a message from a first node to a second node. Without further reciting limitations or method steps, patentable weight would not be given to this transmitted message as this solely step is also interpreted as having any communication system transmitting a message from one end to another by just using some interfaces and protocols. Furthermore, without further defining or clarifying “applicable to more than one Sx session”, it is unclear what this feature is intending to indicate. For example, one could interpret this limitation as reusing an interface (Sx) several times, or whether at a single time the PDR could be used in parallel along different interfaces, etc. Basically, the Examiner is wondering how or what it means that the “PDR is applicable to more than one Sx session”. As claim 1 is currently recited, the Examiner correlates it with the teaching of Yan at Fig. 3 and Paragraphs [227-229, 335] (unintentionally referred as Paragraphs 27-28 in the previous Office Action), where it is disclosed that URRs from one PDR reports to URRs in another PDR using Sx session level reports named as Sx session establishment request and Sx session modification request. That is, from PDR 1 to PDR 2, a session level report; from PDR 1 to PDR 3, another session level report; from PDR 3 to PDRn, another session level report; etc.
Additionally, For the “Sx” feature per se, Yan clearly states in Paragraph 223 the communication between a CP and a UP by using a Sx interface. Then, if both 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed system uses PDR applicable to more than one Sx session.
However, Yan does not explicitly mention the message includes an information element (IE), and the IE contains information indicating that the PDR is applicable to more than one Sx session.
Li teaches, in a similar field of endeavor of communication systems, the following:
the message includes an information element (IE), and the IE contains information indicating that the PDR is applicable to more than one Sx session (Yan discloses the establishment of session request (Fig. 4 - 403), which is interpreted as a message from the CP to the UP, where this request is related to PDR [Paragraph 260]. Hence, Li discloses a system which correlates a session establishment related to PDU (which is equivalent to PDR) with multi-sessions [Fig. 23 – Paragraphs 278, 279, 285]. Thus, the PDR in Yan would be comprising the multi-session request as in Li. Additionally, it would appear that there is an overreading and an overinterpretation of the argued claimed limitations. Despite the claimed “message” could be debatably interpreted as a signal, what the Examiner considers pertinent to clarify and emphasize transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave” are not patentable [MPEP 2106.03]. Although the claimed “message” comprises some features (e.g. message associate with PDR, PDR applicable to more than one Sx session, the message including an IE indicating that the PDR is applicable to more than one Sx session), the broadest reasonable interpretation of claim 1 refers only to the transmission of a “message”. Then, a “message” cannot be given patentable weight when the claim does not provide more details of how said transmitted “message” is causing or provoking a significant and relevant action on the claimed method or system. A solely “message” could be initially configured, by an administrator of the system, to be transmitted to a destination. A person having ordinary skills in the art would recognize that the transmitted “message” may comprise any information on it, but what it is really critical is what this message causes; otherwise, it could be interpreted as a signal, as well. Hence, with respect to the argued “the message includes an information element (IE), and the IE contains information indicating that the PDR is applicable to more than one Sx session”, independent claims 1, 8, 17-18 do not provide more details about these features but only to be part of the content of the “transmitted message”. That is, it is claimed the transmission of a message with some data on it. Previously, for the purpose of the examination, the Examiner cited Yan and Li for rejecting the independent claims. In addition to what it was stated by the Examiner in the previous Office Actions, in Li, “the method includes receiving 2310 a message requesting a correlation between two or more PDU sessions, for example for joint user plane (UP) management. The method further includes, in response to the message, transmitting 2320, to one or more management functions, an instruction causing respective user plane (UP) paths of at least one of the two or more PDU sessions to be selected or reselected according to the correlation between the two or more PDU sessions” [Paragraph 9]. In this Paragraph 9, Li clearly refers to the transmission of a message from one node to another one using multi PDU sessions, which comprises even more teachings than the claimed limitation because Li is explaining what is happening with the transmitted message. In this paragraph, the transmitted message is instructing and causing a node to perform further steps. In Paragraph 10, Li further discloses, “in embodiments, the correlation is indicative of one or more of: the two or more PDU sessions are part of the same multicast or anycast; the two or more PDU sessions correspond to peer sessions in a peer-to-peer communication; the two or more PDU sessions are part of a same group PDU session; and the two or more PDU sessions correspond to interaction with a common application”. Li, then, clearly teaches about the multi-session activity between CP and UP with a PDR message. For the “IE” feature per se, a person having ordinary skills in the art would recognize that it refers to carrier/field/frame of a message, thus being including the transmission of every message between stations or nodes. Hence, when Yan and Li are transmitting messages from a CP to a UP (o vice versa), an information element is implicitly incorporated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication 

Regarding claim 2, Yan further teaches the method according to claim 1, wherein the PDR is a node PDR (the disclosed structured is not limited [Paragraphs 224-225 to specific devices, thus the PDR is also applicable to nodes]), and the message is a Sx Node PDR Management Request message (in Fig. 4 there are several requests between CP and UP).

Regarding claim 3, Yan further teaches the method according to claim 2, wherein the Sx Node PDR Management Request message indicates at least one of: a node PDR is to be added; an Information Element (IE) of a node PDR is to be modified; and a node PDR is to be removed (as shown in Fig. 4, at 406 there is an “obtain usage information” message [Paragraph 15]. Additionally, the Examiner respectfully submits that for the disclosed scenarios in Yan, there is not a limitation in the order the steps to be performed [Paragraph 278]; thus, being a general representation of what could be communicated or requested between nodes. Hence, as in claim 3 is being claimed that “a request message indicates” addition of node, modification of an IE within the PDR, or the removal of a node, any of the requests in Fig. 4 (e.g. messages/requests 403-410) is interpreted as the claimed message/request because in claim 3 it is not further recited at which moment of the process this step is being performed. Even more, if referred to Fig. 5, the claimed Sx message comprising a request for adding, modifying, or removing features is also applicable to the message 

Regarding claim 4, Yan further teaches the method according to claim 2, wherein the node PDR includes: a NodePDRld lE to identify the node PDR ([Paragraph 30]); and a GroupedSessionldentity /E to identify a session group to which the node PDR is applicable (session levels are identified for the PDR [Paragraphs 227-228]. Additionally, the Examiner respectfully submits that claim 4 is interpreted as to provide an identifier for the PDR, as well as where the PDR belongs to. Yan states that PDR are related to URR, thus both terms being equivalents [Paragraph 228]. Yan discloses that the nodes receive an identifier of the URR [Paragraph 30], thus an identifier of the PDR. Additionally, Table 1 shows that information for the PDR comprises identifier of the PDR. Then, Paragraph 228 further discloses that the URR/PDR, in a reporting mode, is a session level report. A person having ordinary skills in the art would recognize that said “session level report” would indicate at which level the session is being performed, thus interpreted as the claimed “session group”).

Regarding claim 5, Yan further teaches the method according to claim 2, wherein the node PDR includes: a precedence IE to identify a precedence of the node PDR (as shown in Table 1, precedence of PDR is determined [Paragraph 230]).

Regarding claim 6, Yan further teaches the method according to claim 4, wherein the node PDR is applicable to all Sx sessions (it is further disclosed that different session levels are used for the URR, thus multiple sessions [Paragraphs 27-, and the value of the GroupedSessionldentity IE is 0 (where a person having ordinary skills in the art would recognize that different values for the identities are established. Additionally, the Examiner respectfully submits that this limitation is broad without further defining or disclosing what “0” represents. It could be interpreted that, when the message is transmitted, the PDR has a label or an identifier of 0. Another interpretation could be that the message has a null value (then no transmission), thus a “0” value. Additionally, Fig. 3 illustrates the different PDRs 1-n; thus, a label for any of the PDR could be “0”. Based on the ambiguity of the limitation, the Examiner states that the value of “0” is set based on the determination of the administrator of the system).

Regarding claims 8, 17-18, these claims are rejected as applied to claim 1.

Regarding claims 9-13, these claims are rejected as applied to claims 2-7.

Regarding claim 21, this claim is rejected as applied to claim 3.

Regarding claim 16, Yan further teaches the method according to claim 8, the method further comprising: transmitting an Sx Node PDR Management Response message to the first network node to indicate whether the Sx Node PDR Management Request message is accepted or rejected (a response for acceptance or rejection is transmitted between nodes [Paragraph 269]).

Regarding claim 22, Li further teaches the method of claim 8, wherein the method further comprises applying the PDR to more than one Sx session (as shown in Fig. 23, several sessions are applied for the PDR [step 2310]), and the applying the PDR to more than one Sx session includes: performing Sx session lookup to identify an Sx session to which a received user plane packet corresponds (based on a received request, it is looked for corresponding session such that the PDU (PDRs) are correlated [step 2310]); identifying a PDR applicable to the identified Sx session (the proper PDU is identified [step 2310]); and applying the identified PDR (based on the correlation request, the proper PDU is applied causing the PDUs to perform further actions [step 2320]).

Allowable Subject Matter
Claims 7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633